


 HR 5478 ENR: To provide for the continued minting and

U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		One Hundred Tenth Congress of the United States of
		  America
		At the Second SessionBegun and held
		at the City of Washington on Thursday, the third day of January, two thousand
		and eight
		H. R. 5478
		
		AN ACT
		To provide for the continued minting and
		  issuance of certain $1 coins in 2008.
	
	
		That clause (i) of section 5112(n)(1)(B) of title 31, United States Code (as in
			 effect on the day before the date of the enactment of Public Law 110–82) shall
			 continue in effect, notwithstanding the amendment made by section 3 of Public
			 Law 110–82, until the effective date of the amendment made by section 2 of such
			 Public Law.
		
	
		
			Speaker of the House of Representatives.
		
		
			Vice President of the United States and President of the
			 Senate.
		
	
